DETAILED ACTION
Restriction Requirement
No claim appears to be generic to the following disclosed patentably distinct species:
GENUS A)
Species A1: wherein the UV acceptor-based material comprises Formula E-1 (Table 1);
Species A2: wherein the UV acceptor-based material comprises Formula E-2;
Species A3: wherein the UV acceptor-based material comprises Formula E-3;
Species A4: wherein the UV acceptor-based material comprises Formula E-4;
Species A5: wherein the UV acceptor-based material comprises Formula E-5;
Species A6: wherein the UV acceptor-based material comprises Formula E-6;
Species A7: wherein the UV acceptor-based material comprises Formula E-7;
Species A8: wherein the UV acceptor-based material comprises Formula E-8;
Species A9: wherein the UV acceptor-based material comprises Formula E-9;
Species A10: wherein the UV acceptor-based material comprises Formula E-10;
Species A11: wherein the UV acceptor-based material comprises Formula E-11;
Species A12: wherein the UV acceptor-based material comprises Formula E-12;
Species A13: wherein the UV acceptor-based material comprises Formula E-13;
Species A14: wherein the UV acceptor-based material comprises Formula E-14;
Species A15: wherein the UV acceptor-based material comprises Formula E-15;
Species A16: wherein the UV acceptor-based material comprises Formula E-16;
Species A17: wherein the UV acceptor-based material comprises Formula E-17;
Species A18: wherein the UV acceptor-based material comprises Formula F-1 (para. 145);
Species A19: wherein the UV acceptor-based material comprises Formula F-2;
Species A20: wherein the UV acceptor-based material comprises Formula G-1 (para. 151);
Species A21: wherein the UV acceptor-based material comprises Formula G-2;
Species A22: wherein the UV acceptor-based material comprises Formula H-1 (Table 4);
Species A23: wherein the UV acceptor-based material comprises Formula H-2;
Species A24: wherein the UV acceptor-based material comprises Formula H-3;
Species A25: wherein the UV acceptor-based material comprises Formula H-4; and
Species A26: wherein the UV acceptor-based material comprises Formula H-5;
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
The Applicant must select one of Species A1-A26.


The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Specifically, the Applicant must select one species from the following genus groups: (1) Species A1-A26.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the prior art applicable to one species would not likely be applicable to another species.
The Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) IDENTIFICATION OF THE CLAIMS ENCOMPASSING THE ELECTED SPECIES OR GROUPING OF PATENTABLY INDISTINCT SPECIES, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, the Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should the Applicant traverse on the ground that the species, or groupings of patentably distinct species from which election is required, are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721